DETAILED ACTION
This is a first action on the merits, in response to the claims received 8/3/2020. Claims 1-11 are pending for prosecution below. 
Double Patenting
Claims 1-11 directed to the same invention as that of claims 1-11 of commonly assigned 13/047,761. The issue of priority under pre-AIA  35 U.S.C. 102(g) and possibly pre-AIA  35 U.S.C. 102(f) of this single invention must be resolved.
The U.S. Patent and Trademark Office normally will not institute an interference between applications or a patent and an application having common ownership (see MPEP Chapter 2300). Either the applicant must amend or cancel claims such that the reference and the instant application no longer contain claims directed to the same invention, or the assignee must state which entity is the prior inventor of the commonly claimed subject matter. A terminal disclaimer has no effect in this situation since the basis for refusing more than one patent is priority of invention under pre-AIA  35 U.S.C. 102(f) or (g) and not an extension of monopoly.
Failure to comply with this requirement will result in a holding of abandonment of this application.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-3,8, and 11 are rejected under 35  35 U.S.C. 103(a) as obvious over Kressner et al, (Kressner), (USNO.2009/0062967) in view of Gale et al, (Gale), (USNO.2008/0231230)
  	As for claim 1, Kressner disclose and shows in Fig. 3 an electric vehicle charging system, comprising: logic  (within 66) collocated with an electric service panel (72) to monitor a total present electric current consumption value for all electric consumers below a point in the service panel; an first input to receive the present electric current consumption value from the logic collocated with the service panel, and to compare the present electric current consumption value with a maximum current capacity value for the service panel; a second input to receive electric current from the service panel; an output to supply electric charging power to at least one electric vehicle (48) (par.[0031,0040-0043]) .
  	Kressner discloses all limitations, but differs from the claimed invention because
he does not explicitly disclose logic to set an electric charging current drawn from a panel through an input and provided to the electric vehicle charging output to a value 
 	Gale discloses and shows in Fig. 1 logic to set an electric charging current drawn from a panel through a input and provided to the electric vehicle charging output to a value less than a difference between the maximum current capacity for the panel and a sum of the present electric current consumption value and the current consumption value of a largest expected electric consumer (par.[0009-0012])
 	Therefore, it would have been obvious to one of ordinary skill in the art at the
time of the invention was made to have modified the teachings of Kressner by using logic to set an electric charging current drawn from a panel through a input and provided to the electric vehicle charging output to a value less than a difference between the maximum current capacity for the panel and a sum of the present electric current consumption value and the current consumption value of a largest expected electric consumer for advantages such as providing the ability to reduce charging length at an optimal charging rate (par.[0011-0012]), as
taught by Gale.

 	As for claim 2, Kressner in combination with Gale discloses the largest expected electric consumer is a group of more than one electric consumers that are expected to be active at the same time, based on one or more of the time of day or day of the week. 	As for claim 3, Kressner in combination with Gale discloses and shows the logic collocated with the electric service panel is adapted to interface with the electric service panel in the same manner as a circuit breaker device.
As for claim 8, Kressner the supply of electric charging power provided to the output is inversely proportional to an amount of time until a next driving session for a coupled electric vehicle and directly proportional to an amount of depletion of a battery of the coupled electric vehicle (well known formula for instantaneous power).
 	As for claim 11, Kressner discloses logic to output a charging status for an electric vehicle to an interface whereby the charging status is communicated wirelessly to a consumer's wireless receiving data device (par.[0032-0034]). 

Claims 4,5-7,9 and 10 are rejected under 35 U.S.C. 103(a) as being unpatentable by Kressner et al, (Kressner), (USNO.2009/0062967) in view of Gale and further in view of Buchanan et al, (Buchanan), (USNO.2004/0130292)
As for claim 5, Kressner in combination with Gale discloses all limitations, but differs from the claimed invention because he does not explicitly disclose a output that includes multiple couplers to interface with multiple electric vehicles; and logic to load share the supply of electric charging power among the multiple couplers
Buchanan discloses and shows in Figs. 3-4 a output that includes multiple couplers (104) to interface with multiple electric vehicles; and logic (within 102) to load share the supply of electric charging power among the multiple couplers (par.[0036,0041-0043])
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have modified the combined teachings of Kressner and Gale by using a output that includes multiple couplers to interface with multiple electric vehicles; and logic to load share the supply of electric charging power among (abstract), as taught by Buchanan.
As for claim 4, Kressnor in combination with Gale and Buchanan discloses the system includes a logic setting for an offset amount of current reflecting a location of the logic collocated on the service panel along a hot rail (electrical distribution line) of the service panel, the offset amount representing an amount of electricity used by electric consumers served by breakers above the collocated logic on the hot rail (par.[0034,0061]).
As for claim 6, Kressnor in combination with Gale and Buchanan discloses logic to allocate the supply of electric charging power among the couplers according to charging requirements of the electric vehicles.
  	As for claim 7, Kressnor in combination with Gale and Buchanan discloses logic to allocate the supply of electric charging power asymmetrically among the electric vehicles (par.[0043])(allocation is based on a number of factors).

 	As for claim 9, Kressnor in combination with Gale and Buchanan discloses the supply of electric charging power is allocated among the electric vehicles based upon one or the more following: an electric vehicle battery size; an electric vehicle battery status; an electric vehicle battery average mean, median, or mode of daily miles driven; a charging history for an electric vehicle (par.[0043,0046]).
  	As for claim 10, Kressnor in combination with Gale and Buchanan discloses logic to allocate the supply of electric charging power based on a rotating asymmetric duty cycle (par.[0054]).
Conclusion
This is a continuation of applicant's earlier Application No. 13047761 & 15950086.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN C WILLIAMS whose telephone number is (571)272-9765.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	
	/ARUN C WILLIAMS/          Primary Examiner, Art Unit 2859